UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1140



ALOK PANDEY; VIBHA PANDEY,

                                                         Petitioners,

          versus


JOHN ASHCROFT, Attorney General for the United
States of America,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-340-245; A95-229-705; A95-229-706; A95-229-707)


Submitted:   August 30, 2004            Decided:   September 13, 2004


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark J. Shmueli, Washington, D.C., for Petitioners. Peter D.
Keisler, Assistant Attorney General, Donald E. Keener, Deputy
Director, Alison Marie Igoe, Senior Litigation Counsel, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alok and Vibha Pandey, natives and citizens of India,

petition for review of an order of the Board of Immigration Appeals

(“Board”) affirming the immigration judge’s order denying their

requests for asylum and withholding of removal and denying Mrs.

Pandey’s   request   for   protection   under   the   Convention   Against

Torture.

           In their petition for review, the Pandeys challenge the

Board and immigration judge’s determination that they failed to

establish their eligibility for asylum.         To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                We have

reviewed the evidence of record and conclude that the Pandeys fail

to show that the evidence compels a contrary result.        Accordingly,

we cannot grant the relief that they seek.

           Additionally, we uphold the immigration judge’s denial of

their requests for withholding of removal.             The standard for

withholding of removal is more stringent than that for granting

asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).              To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”      INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).      Because the Pandeys fail to show that they


                                  - 2 -
are eligible for asylum, they cannot meet the higher standard for

withholding of removal.

          We also find that Mrs. Pandey fails to meet the standard

for relief under the Convention Against Torture.               To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).            We find

that Mrs. Pandey fails to make the requisite showing.

          Accordingly,    we   deny    the    petition   for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -